                                            Entered on Docket
                                            March 09, 2020
                                            EDWARD J. EMMONS, CLERK
                                            U.S. BANKRUPTCY COURT
                                            NORTHERN DISTRICT OF CALIFORNIA



 1
                                         Signed and Filed: March 9, 2020
 2

 3

 4
                                         __________________________________________
 5                                       HANNAH L. BLUMENSTIEL
                                         U.S. Bankruptcy Judge
 6

 7                            UNITED STATES BANKRUPTCY COURT
 8                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9   In re:                                     ) Case No. 19-31024 HLB
                                                )
10   RICHARD TOM,                               ) Chapter 7
                                                )
11                       Debtor.                )
                                                )
12   MARK NG, LORAINE WONG, and                 )
     KENDALL NG,                                ) Adv. Proc. No. 19-03065 HLB
13                                              )
                         Plaintiffs,            )
14   v.                                         )
                                                )
15   RICHARD TOM,                               )
                                                )
16                       Defendant.             )
17                   ORDER DENYING DEFENDANT’S MOTION TO DISMISS

18           On January 29, 2020, Defendant Richard Tom filed a motion to

19   dismiss 1 the complaint 2 filed by Plaintiffs Mark Ng, Loraine

20   Wong, and Kendall Ng pursuant.              The Plaintiffs have opposed the

21   Motion; 3 Mr. Tom has replied. 4           On March 4, the court entered a

22   Tentative Ruling 5 on the Motion by which the court indicated that

23
     1   Dkt. 6 (the “Motion”).
24
     2   Dkt. 1.
25
     3   Dkt. 9.
26
     4   Dkt. 10.
27
     5   Dkt. 13.
28




Case: 19-03065      Doc# 15   Filed: 03/09/20 -Entered:
                                                1 -     03/09/20 12:31:30     Page 1 of 4
 1   it was inclined to grant in part and deny in part Mr. Tom’s
 2   request for judicial notice and to deny the Motion.                 Both Mr. Tom
 3   and the Plaintiffs have advised the court that they accept the
 4   Tentative Ruling.      Accordingly, the court ORDERS as follows:
 5         (1)   Mr. Tom’s request for judicial notice is GRANTED as to
 6               Exhibits 2, 5 and 9, and is DENIED as to Exhibits 1, 3,
 7               4, 6, 7, and 8.
 8         (2)   The Motion is DENIED.
 9         (3)   The April 9, 2020 hearing on the Motion is VACATED.
10         (4)   In accordance with the Tentative Ruling, the scheduling
11               conference is CONTINUED from April 9, 2020 to May 21,
12               2020 at 2:00 p.m. and the following deadlines shall
13               apply:
14               a. On or before April 9, 2020, Mr. Tom shall file and
15                  serve an Answer to the Complaint, which shall comply
16                  with Bankruptcy Rule 6 7012(b) and B.L.R. 7012-1;
17               b. On or before April 23, 2020 the parties shall
18                  conduct the discovery conference required by
19                  Bankruptcy Rule 7026/Civil Rule 26(f)(1);
20               c. On or before May 7, 2020, the parties shall exchange
21                  initial disclosures required by Bankruptcy Rule
22                  7026/Civil Rule 26(a) and file and serve a discovery
23                  plan required by Bankruptcy Rule 7026/Civil Rule
24                  26(f)(3); and
25

26
     6 Unless otherwise noted, all references to a “Bankruptcy Rule” shall refer to
27   the Federal Rules of Bankruptcy Procedure and all references to a “Civil Rule”
     shall refer the Federal Rules of Civil Procedure.
28




Case: 19-03065   Doc# 15   Filed: 03/09/20 -Entered:
                                             2 -     03/09/20 12:31:30   Page 2 of 4
 1               d. On or before May 7, 2020, Plaintiffs shall file and
 2                 serve a statement indicating whether they consent to
 3                 entry of a final judgment by this court, given that
 4                 Plaintiffs’ complaint did not comply with Bankruptcy
 5                 Rule 7008 or B.L.R. 7008-1.
 6                                 **END OF ORDER**
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




Case: 19-03065   Doc# 15   Filed: 03/09/20 -Entered:
                                             3 -     03/09/20 12:31:30   Page 3 of 4
                             Court Service List
[None]




Case: 19-03065   Doc# 15   Filed: 03/09/20   Entered: 03/09/20 12:31:30   Page 4 of 4
